DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 13, the “a closure system for closing the internal volume such that the container is ANSI/ISEA 121-2018 compliant” is indefinite because it is not supported by recitation in the claim of sufficient structure to accomplish the function.  A person having ordinary skill in the art would recognize that there is some limit to a closure system that renders the container ANSI/ISEA 121-2018 compliant in the claim, but would not be able to determine, with any degree of certainty or precision, the particular limits of the structure of the closure system recited in the claim so as to ascertain the metes and bounds of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 11, 13-15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 10,258,125 to Cohen.
	Regarding claim 1, Cohen discloses closure system for a container having a body, the body having a top edge and defining an internal volume extending from the top edge, the closure system comprising: a drawstring (700) configured to close the top edge; and an internal flap (a single, interior flap 650 or a pair of interior flaps; column 5, lines 23-35) spaced apart from the top edge (column 5, lines 23-35), the internal flap comprising a first side and a second side, wherein the first side is attached to an inner surface of the body (Fig. 8) and a hook and loop system (640) at a second side of the internal flap (65), which meets the structure implied by the functional recitation “the second side is detachably connected to the inner surface of the body”, and wherein the internal flap is configured to cover the internal volume upon connection of the second side to the inner surface of the body (Figs. 1, 2, and 10).  Insofar as Cohen explicitly recites “interior closure flaps 650” (column 5, lines 23-35), a person having ordinary skill in the art would be able to determine that a “flap” has the structure of being hingedly attached on one side.  Therefore, the single, interior flap 650 or pair of interior flaps (column 5, lines 23-35) spaced apart from the top edge (column 5, lines 23-35) in the Cohen container, as discussed above, meets the recitation “the internal flap comprising a first side and a second side, wherein the first side is pivotally attached to an inner surface of the body to allow the internal flap to be pivotally moved to open or close the internal volume of the body”.
	Regarding claim 2, Cohen discloses hook and loop fasteners (640), which meets the structure implied by the functional recitation “configured to detachably connect the second side to the inner surface of the body.”
	Regarding claim 6, Cohen discloses a container (100) comprising: a body having a top edge, the body defining an internal volume extending from the top edge; a drawstring (700) configured to close the top edge; and an internal flap (pair of interior flaps 650) spaced apart from the top edge, the internal flap comprising a first side and a second side, wherein the first side is attached to an inner surface of the body (Fig. 8) and the second side is detachably connected to the inner surface of the body (via one of the pair of interior flaps), and wherein the internal flap is configured to cover the internal volume upon connection of the second side to the inner surface of the body (Figs. 1, 2, and 10).  Insofar as Cohen explicitly recites “interior closure flaps 650” (column 5, lines 23-35), a person having ordinary skill in the art would be able to determine that a “flap” has the structure of being hingedly attached on one side.  Therefore, the single, interior flap 650 or pair of interior flaps (column 5, lines 23-35) spaced apart from the top edge (column 5, lines 23-35) in the Cohen container, as discussed above, meets the recitation “the internal flap comprising a first side and a second side, wherein the first side is pivotally attached to an inner surface of the body to allow the internal flap to be pivotally moved to open or close the internal volume of the body”.
	Regarding claim 7, Cohen discloses the internal flap (one of the pair of interior flaps 650) further comprises a first strip (640) at the first side, wherein the body further comprises a second strip (640) disposed on the inner surface (via the other of the pair of interior flaps 650), the first strip and the second strip forming a hook and loop connection.
	Regarding claim 11, Cohen discloses a sleeve (500) of the body further comprises a first portion having the top edge and a second portion attached to the first portion, wherein the first portion is received within the second portion in a folded state to form a cinch void (Fig. 3; column 5, lines 55-60).
	Regarding claim 13, Cohen discloses a container comprising a body having a top edge, the body defining an internal volume extending from the top edge; and a closure system for closing the internal volume such that the container, which meets the structure implied by the recitation “that the container is ANSI/ISEA 121-2018 compliant” to the same degree the claim can be understood.
	Regarding claim 14, Cohen discloses the closure systems comprises a drawstring (700) configured to close the top edge; and an internal flap (pair of interior flaps 650) spaced apart from the top edge, the internal flap comprising a first side and a second side, wherein the first side is attached to an inner surface of the body (Fig. 8) and the second side is detachably connected to the inner surface of the body (via one of the pair of interior flaps), and wherein the internal flap is configured to cover the internal volume upon connection of the second side to the inner surface of the body (Figs. 1, 2, and 10).
	Regarding claim 15, Cohen discloses the internal flap (one of the pair of interior flaps 650) further comprises a first strip (640) at the first side, wherein the body further comprises a second strip (640) disposed on the inner surface (via the other of the pair of interior flaps 650), the first strip and the second strip forming a hook and loop connection.
	Regarding claim 19, Cohen discloses a sleeve (500) of the body further comprises a first portion having the top edge and a second portion attached to the first portion, wherein the first portion is received within the second portion in a folded state to form a cinch void (Fig. 3; column 5, lines 55-60).

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Application Publication No. 2016/0082585 to Mathews, JR. (hereafter Mathews).
	Regarding claim 13, Mathews discloses a container comprising a body having a top edge, the body defining an internal volume extending from the top edge; and a closure system for closing the internal volume such that the container, which meets the structure implied by the recitation “that the container is ANSI/ISEA 121-2018 compliant” to the same degree the claim can be understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2016/0082585 to Mathews, JR. (hereafter Mathews) and U.S. Patent No. 10,258,125 to Cohen.
	Regarding claim 1, Mathews discloses the claimed invention, except for an internal flap spaced apart from the top edge, the internal flap comprising a first side and a second side, wherein the first side is attached to an inner surface of the body and the second side is detachably connected to the inner surface of the body.  Cohen teaches that it is known in the art to provide an internal flap comprising a first side and a second side, wherein the first side is attached to an inner surface of a body and the second side is detachably connected to an inner surface of the body in an analogous closure system.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an internal flap comprising a first side and a second side, wherein the first side is attached to an inner surface of the body and the second side is detachably connected to the inner surface of the body in the container of Mathews, as in Cohen, in order to cover an internal volume of the container.  Insofar as Cohen explicitly recites “interior closure flaps 650” (column 5, lines 23-35), a person having ordinary skill in the art would be able to determine that a “flap” has the structure of being hingedly attached on one side.  Therefore, the single, interior flap 650 or pair of interior flaps (column 5, lines 23-35) spaced apart from the top edge (column 5, lines 23-35) in the Cohen container, as discussed above, meets the recitation “the internal flap comprising a first side and a second side, wherein the first side is pivotally attached to an inner surface of the body to allow the internal flap to be pivotally moved to open or close the internal volume of the body”.
	Regarding claim 2, Cohen teaches hook and loop fasteners configured to detachably connect the second side to the inner surface of the body.  Therefore, providing an internal flap comprising a first side and a second side, wherein the first side is attached to an inner surface of the body and the second side is detachably connected to the inner surface of the body in the container of Mathews, as in Cohen and discussed above, meets the recitation “hook and loop fasteners configured to detachably connect the second side to the inner surface of the body.”
	Regarding claim 3, Mathews discloses a drawstring comprises a cord (225) and a locking member (225a) coupled to the cord (Fig. 21).
	Regarding claim 4, Mathews discloses a buckle attached to the body, the buckle comprising a male part (hook member 232) and a female part (ring member 233) detachably connected to the male part (paragraph [0064]).
	Regarding claim 5, Mathews discloses a loop (226) receiving the drawstring and the buckle therethrough (Fig. 21).
	Regarding claim 6, Mathews discloses the claimed invention, except for an internal flap spaced apart from the top edge, the internal flap comprising a first side and a second side, wherein the first side is attached to an inner surface of the body and the second side is detachably connected to the inner surface of the body.  Cohen teaches that it is known in the art to provide an internal flap comprising a first side and a second side, wherein the first side is attached to an inner surface of a body and the second side is detachably connected to an inner surface of the body in an analogous closure system.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an internal flap comprising a first side and a second side, wherein the first side is attached to an inner surface of the body and the second side is detachably connected to the inner surface of the body in the container of Mathews, as in Cohen, in order to cover an internal volume of the container.  Insofar as Cohen explicitly recites “interior closure flaps 650” (column 5, lines 23-35), a person having ordinary skill in the art would be able to determine that a “flap” has the structure of being hingedly attached on one side.  Therefore, the single, interior flap 650 or pair of interior flaps (column 5, lines 23-35) spaced apart from the top edge (column 5, lines 23-35) in the Cohen container, as discussed above, meets the recitation “the internal flap comprising a first side and a second side, wherein the first side is pivotally attached to an inner surface of the body to allow the internal flap to be pivotally moved to open or close the internal volume of the body”.
	Regarding claim 7, Cohen teaches the internal flap (one of the pair of interior flaps 650) further comprises a first strip (640) at the second side, wherein the body further comprises a second strip (640) disposed on the inner surface (via the other of the pair of interior flaps 650), the first strip and the second strip forming a hook and loop connection.  Therefore, providing an internal flap comprising a first side and a second side, wherein the first side is attached to an inner surface of the body and the second side is detachably connected to the inner surface of the body in the container of Mathews, as in Cohen and discussed above, meets the recitation “the internal flap further comprises a first strip at the first side, wherein the body further comprises a second strip disposed on the inner surface, the first strip and the second strip forming a hook and loop connection.”
	Regarding claim 8, Mathews discloses a drawstring comprises a cord (225) and a locking member (225a) coupled to the cord (Fig. 21).
	Regarding claim 9, Mathews discloses a buckle attached to the body, the buckle comprising a male part (hook member 232) and a female part (ring member 233) detachably connected to the male part (paragraph [0064]).
	Regarding claim 10, Mathews discloses a loop (226) receiving the drawstring and the buckle therethrough (Fig. 21).
	Regarding claim 11, Mathews discloses a sleeve-like extension of the side (207), is operatively connected to the top (208) and includes a distal end portion (218), which is folded over onto itself and secured by stitching to form a channel (218a; paragraph [0060]), which meets the recitation “the body further comprises a first portion having the top edge and a second portion attached to the first portion, wherein the first portion is received within the second portion in a folded state.”
	Regarding claim 12, Mathews discloses a support strap (211) connected to the body and a hook (215) coupled to the support strap.
	Regarding claim 14, Mathews discloses the claimed invention, except for an internal flap spaced apart from the top edge, the internal flap comprising a first side and a second side, wherein the first side is attached to an inner surface of the body and the second side is detachably connected to the inner surface of the body.  Cohen teaches that it is known in the art to provide an internal flap comprising a first side and a second side, wherein the first side is attached to an inner surface of a body and the second side is detachably connected to an inner surface of the body in an analogous closure system.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an internal flap comprising a first side and a second side, wherein the first side is attached to an inner surface of the body and the second side is detachably connected to the inner surface of the body in the container of Mathews, as in Cohen, in order to cover an internal volume of the container.
	Regarding claim 15, Cohen teaches the internal flap (one of the pair of interior flaps 650) further comprises a first strip (640) at the second side, wherein the body further comprises a second strip (640) disposed on the inner surface (via the other of the pair of interior flaps 650), the first strip and the second strip forming a hook and loop connection.  Therefore, providing an internal flap comprising a first side and a second side, wherein the first side is attached to an inner surface of the body and the second side is detachably connected to the inner surface of the body in the container of Mathews, as in Cohen and discussed above, meets the recitation “the internal flap further comprises a first strip at the first side, wherein the body further comprises a second strip disposed on the inner surface, the first strip and the second strip forming a hook and loop connection.”
	Regarding claim 16, Mathews discloses a drawstring comprises a cord (225) and a locking member (225a) coupled to the cord (Fig. 21).
	Regarding claim 17, Mathews discloses a buckle attached to the body, the buckle comprising a male part (hook member 232) and a female part (ring member 233) detachably connected to the male part (paragraph [0064]).
	Regarding claim 18, Mathews discloses a loop (226) receiving the drawstring and the buckle therethrough (Fig. 21).
	Regarding claim 19, Mathews discloses a sleeve-like extension of the side (207), is operatively connected to the top (208) and includes a distal end portion (218), which is folded over onto itself and secured by stitching to form a channel (218a; paragraph [0060]), which meets the recitation “the body further comprises a first portion having the top edge and a second portion attached to the first portion, wherein the first portion is received within the second portion in a folded state.”
	Regarding claim 20, Mathews discloses a support strap (211) connected to the body and a hook (215) coupled to the support strap.

Response to Arguments
Applicant’s arguments filed 10/03/2022 have been fully considered but they are not persuasive.
Regarding claim 13, applicant remarks that following the testing procedure of ANSI/ISEA 121-2018 Dropped Object Prevention Standard, a person having ordinary skill in the art would be able to determine whether a closure system for a container would have a structure that accomplishes the function.  This does not overcome the indefiniteness of the recitation “a closure system for closing the internal volume such that the container is ANSI/ISEA 121- 2018 compliant”, since there may be other closure systems that haven’t been contemplated by applicant, which close an internal volume of a container so as to be ANSI/ISEA 121- 2018 compliant.  Moreover, industry standards, such as ANSI/ISEA 121- 2018, are subject to change, which may render applicant’s claimed invention inoperative.  Applicant is reminded that the second paragraph of 35 U.S.C. 112 requires claims to set out and circumscribe a particular area with a reasonable degree of precision and particularity (In re Johnson, 558 F.2d 1008, 1015, 194 USPQ 187, 193 (CCPA 1977)).  To this end the legal standard for definiteness is whether a claim reasonable apprises those of skill in the art of its scope (In re Warmerdam, 33 F.3d 1354, 1361, 31 USPQQ2d 1754, 1759 (Fed. Cir. 1994)).  Therefore, it is maintained a person having ordinary skill in the art would recognize that there is some limit to a closure system that renders the container ANSI/ISEA 121-2018 compliant in the claim, but would not be able to determine, with any degree of certainty or precision, the particular limits of the structure of the closure system recited in the claim so as to ascertain the metes and bounds of the claim.
Regarding the rejection of the claims under 35 U.S.C. 103 above, the explicit recitation in Cohen of “interior closure flaps 650” (column 5, lines 23-35) gives full response to applicant’s remark that Cohen does not include an internal flap that is pivotally attached to an inner surface of the body of the container.  A person having ordinary skill in the art would be able to determine that a “flap” has the structure of being hingedly attached on one side.  Therefore, it is maintained that the single, interior flap 650 or pair of interior flaps (column 5, lines 23-35) spaced apart from the top edge (column 5, lines 23-35) in the Cohen container, as discussed above, meets the recitation “the internal flap comprising a first side and a second side, wherein the first side is pivotally attached to an inner surface of the body to allow the internal flap to be pivotally moved to open or close the internal volume of the body”.
Having met the claimed structure for applicant’s closure system, as discussed above in the rejection of the claims, the containers Cohen and Mathews meet the structure implied by ANSI/ISEA 121- 2018.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JES F PASCUA/Primary Examiner, Art Unit 3734